 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe statute was designed to prevent.As Judge Learned Hand saidin a somewhatsimilar context,"[statutes]should be construed,not as theoremsof Euclid, butwithsome imaginationof the purposes whichlie behind them"(Lehigh Valley CoalCo. v. Yensavage,218 F. 2d 547, 553 (C.A. 2)).Upon the foregoingfindings of fact, and upon the entire record in the case, Imake the following:CONCLUSIONS OF LAW1.Deaton is an employer engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2.Respondent is a labor organizationwithinthemeaning of Section 2(5) ofthe Act.3.Respondent'spicketing of Deaton sinceJanuary 5,1963, has not been vio-lative of Section8(b)(7)(C) of the Act.RECOMMENDED ORDERUpon the basisof theforegoing findings of fact and conclusions of law, andpursuant to Section 10(c) of the-NationalLaborRelations Act, as amended, it isrecommended that the complaint herein be dismissed in its entirety.Skaggs Drug Centers,Inc. d/b/a Payless Drug Stores[North-towner Restaurant]andHotel&Restaurant Employees LocalUnionNo. 400, AFL-CIO.Case No. 19-CA-2764.December 18,1964DECISION AND ORDEROn August 14, 1964, Trial Examiner Ivar H. Peterson issued hisDecision in the above-entitled proceeding, finding that Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Thereafter,Respondent filed exceptions to the Trial Examiner's Decision and asupporting brief, and the General Counsel filed an answering brief.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and Mem-bers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board-has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin the case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the Board hereby adopts, as its Order, the Order recom-mended by the Trial Examiner and orders that Respondent, its offi-cers, agents,successors,and assigns, shall take the action set forthin the TrialExaminer'sRecommended Order.150 NLRB No. 11. PAYLESS DRUG STORES519TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on October 28, 1963, by Hotel & Restaurant EmployeesLocal Union No. 400, AFL-CIO, herein called the Union, the General Counsel ofthe National Labor Relations Board, by the Regional Director for Region 19, issueda complaint on January 22, 1964, alleging that-Skaggs Drug Centers, Inc. d/b/aPayless Drug Stores (Northtowner Restaurant), herein called the Respondent, hadengaged inand is engagingin certain unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act by refusing to bargain with the Union and bytaking certain unilateralactions concerninga profit-sharing plan, a health andwelfare plan, and wages. In its answer, the Respondent denied the commission ofany unfair labor practices.Pursuant to notice, a hearing was held before Trial Examiner Ivar H. PetersoninSpokane,Washington, on February 25, 1964.The General Counsel, theRespondent, and the Union were represented at the hearing and were afforded fullopportunity to be heard.Motions by the General Counsel to amend the complaintin certainparticularswere granted without objection.Briefs submitted by theGeneral Counsel, the Respondent, and the Union have been duly considered.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, with its principal office and place of business in Salt Lake City,Utah, operates various retail drug and sundry stores in 10 Western States, includinga retailstore and restaurant in the Northtown Shopping Center in Spokane, Wash-ington.Only the Spokane restaurant is here involvedDuring the 12 monthspreceding the hearing, the Respondent, in the course and conduct of its businessoperations, sold and distributed products the gross value of which exceeded$1,000,000, and caused to be delivered and directly transported to its places ofbusiness, goods and materials valued in excess of $100,000 from various StatesacrossState linesin interstate commerce.The Respondent admits and I find that it is engaged in commerce within themeaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDHotel & RestaurantEmployees Local Union No. 400, AFL-CIO, is a labororganizationwithinthe meaningof Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsThe primaryissueto be resolved is whether the Respondent, as set forth in thecomplaint, unlawfully refused to_ bargain collectively with the Union, in violationof Section 8(a)(1) and (5) of the Act.As amended, the complaint alleges thatthe Respondent, without bargaining with the Union (1) on or about June 26, 1963,discontinued a union health and welfare plan and substituted its own plan; (2)about September 6, 1963, raised the wage rates of certain employees in the appro-priate unit; and (3) about January 1, 1964, placed certain employees in theappropriate unit under the Respondent's profit-sharing plan.The relevant factsare not in dispute.On October 26, 1962, the Union and Albertson's Food Centers (herein calledAlbertson) entered into a collective-bargaining agreement which was not due toexpire until June 1, 1965.1On June 26, 1963, the Respondent purchased and tookover as a going concern the Northtowner Restaurant (as well as drugstore opera-'This contract, covering Albertson's employees in the Northtowner Restaurant and inthe lunch counters or snackbars at two other Albertson foodstores, contained a standardunion-shop clause requiring membership in the Union by the employees on the 31st dayafter their employment or the effective date' of the agreement, whichever was later, andprovided for a limited interim opening for the purpose of negotiating (1) changes in thecost of the present health and welfare benefits if the cost thereof should have changed,and (2) a wage increase for kitchen food handlers.Notice on behalf of the Union tonegotiate changes in these two respects was served under date of April 2, 1963. 520DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions not here involved) owned by Albertson.No immediate changes were madein employees or management.2 The restaurant establishment continued to functionunder the Respondent in the same manner and with the same employees that ithad under Albertson.The change in ownership came to the Union's attention on or about July 1, 1963.After several unsuccessful efforts, the Union contacted a representative of theRespondent on or about August 8, 1963.At that time Irene Smith and Ruth Hane,business representatives of the Union, left a copy of the contract between theUnion and Albertson with StoreManagerLuce, who undertookto arrange a meet-ing between the union representatives and the Respondent's district manager, Elwell.At the first meeting on August 12, 1963, between Union Representatives Smithand Hane and the Respondent's representatives, Luce and District Manager Elwell, thediscussion centered upon the payment of certain health and welfare benefits for therestaurant employees.At the close of this meeting Elwell agreed to pay for suchbenefits incurred under the contract for the past month (July) and also retained thecopy of the contract between the Union and Albertson in order to examine it moreclosely.3The union representatives were asked to return 2 days later.At the second meeting on August 14, 1963, Elwell again agreed to pay the Julyhealth and welfare payments, but stated that the following month the employeeswould be covered exclusively by the Respondent's plan.4As for what transpiredduring the remainder of this meeting, it is the testimony of both Smith and Hane,which I credit, that Elwell then stated that the employees were to have a share inthe profits and that he was going to pay better than union wages. Smith testified that:... Ruth Hane said sharing profits and bettering union wages is fine, butyou can't put them on the store health and welfare and have a union contractand he [Elwell] said he wasn't going to have a union contract and Ruth said,"Does that mean you are refusing to sign the contract?" and he said, "Yes."Ruth said then, "You know this could be a labor dispute," and he said if wehad any further questions to call Mike O'Brien [counsel for Respondent].Elwell's version of the same meeting is not substantially different.He testifiedthat after agreeing to make the July health and welfare payments, he told the unionrepresentatives that he did not think the Union had anything more to offer than theRespondent did, after which the union representatives made the statement, "It maybe a labor dispute."Thereupon Elwell referred them to-a Mr. Lyons, manager ofAssociated Industries, which had previously represented Albertson. In response tohis attorney's question, "Did the Union [representatives] in their conversation withyou claim to represent a majority of the employees at the Northtowner Restaurant?"Elwell stated, "The majority was never mentioned."However, on cross-examinationby the attorney for the Union, Elwell admitted not having made any inquiry as tothe Union's representative status during the meeting.ClaudiaMongelluzzo, secretary-treasurer of the Union, credibly testified thatupon receiving a report of what took place at the August 12 and 14'meetings, shecontacted O'Brien and "told him that we had the majority of the people union upthere [at Northtowner Restaurant] and I was asking for a contract for thatrestaurant and he told me that he was under the impression that the people wereno longer union up there, that most of them had either left the restaurant or hadwent suspended." 5Mongelluzzo insisted that the Union still had a majority and3 As E L Elwell, store supervisor and district manager for the Respondent, testified,the Respondent purchased all the physical assets of the restaurant, but did not assumeany of Albertson's liabilities or acquire Albertson's accounts receivable or other credits.Don Luce and Ben Brucker were retained as store and restaurant manager, respectively,and the employees of Albertson engaged in the operation here involved were carried over,I e., terminated by Albertson and then hired by the Respondent.The two snackbar opera-tions were not purchased by the Respondent.3 Elwell's testimony is that at that time he did not recognize the union contract assuch, but thought it was a pamphlet or brochure of some sort.While this may havebeen his initial impression, the so-called "pamphlet" had printed in bold letters on itsfront cover the words "Contract & Agreement," and he acknowledged that he had "reviewedthe contents" of the document.' By July payment is meant payment in July for coverage in August. During themonth of August the employees were covered by two health and welfare plans-that ofthe Respondent and that of the Union. The Union's health and welfare plan coveragewas discontinued effective September 1,19635 This conversation took place during the latter part of August or first of Septemberand appears to be the first time that the Respondent purported to doubt the Union'smajority status. PAYLESS DRUG STORES521threatened to put the Northtowner Restaurant on a "We do not patronize"list iftheRespondent refused to sign a contract.O'Brien replied that the Respondentwas refusing to sign a contract and suggested that the Union petition for an election.Under date of August 21, 1963, Elwell wrote to the Respondent's accountingdepartment in Salt Lake City, requesting that, in accordance with the agreement hehad made with the representatives of the Union,the trust fund established underthe contractual arrangement between the Union and Albertson'sbe reimbursed inthe sum of$83.20, representing health and welfare payments made by the trustfund for eight employees who in July had established eligibility for August coverageby working for the Respondent at least 80 hours in that month.In the same noteElwell stated that, "We don'thave a union contract,we are not bound by theAlbertson agreement."The Respondent admitted that it made unilateral wage increases to severalNorthtowner Restaurant employees effective on or about September 6, 1963, tooffset the cost to the employees of the Respondent's health and welfare plan.On or about January 1,1964, the Respondent did put its profit-sharing plan intoeffect for those employees of Northtowner Restaurant who had satisfied its mini-mum requirements of 5 years of consecutive service(including the time they hadworked for Albertson prior to the change in ownership).B. The apps opriate unit and the Union's majority statusThe complaint alleges that the appropriate unit consists of all employees of theRespondent'sNorthtowner Restaurant,excluding guards, professional employees, andsupervisors as defined in the Act.Although the Respondent denied this allegation inits answer,it adduced no evidence to demonstrate the inappropriateness of this unit.Plainly, it is appropriate,as it consists of all the Respondent's restaurant employeesin the only such establishment operated by the Respondent in Spokane, Washington,with the customary exclusions.Upon the entire record, I find that all employeesof the Respondent at its Northtowner Restaurant,excluding guards, professionalemployees,and supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9(b) of the Act.On August 12, 1963, when the Union made its first request for recognition, therewere 14 employees in the appropriate unit, including Ben Brucker,Jr.,and OscarRiccius; the General Counsel contends that both of them should be excluded. I findno basis for excluding Brucker, Junior, on the ground that he is the son of therestaurant manager.The record shows that he worked as a dishwasher three eveningsa week. There is no showing that he enjoys any special status by reason of his rela-tionship with his father, the restaurant manager. I include Brucker, Junior, in theunit.SeeResearch Craft Mfg. Corporation,et al.,129 NLRB723; Chester CountyBeer Distributors Association,133 NLRB 771. Riccius worked as a cleanup man,dividing his time about equally between the restaurant and the associated drugstore.Since the record indicates that Riccius is a regular part-time employee, I find that heproperly belongs in the unit.Thus I find that on August 12, 1963, there were 14employees in the appropriate bargaining unit.On August 14, when the secondrequest for recognition was made, the number was the same.6Membership records of the Union,introduced in evidence,show that on August 12the following eight employees were members in good standing:Allenfort, Crosby,Dewitt, Hintz, Kurowski,Peck,Pfahl, and Presky. In addition,Neprud had signedan application for membership on June 6, 1963,and had paid$5 toward her initiationfee.Her application had not been rejected, although she had not been initiated norhad she paid anything further on her membership.The membership application con-tains the following language: "I agree, as a member of or, hereby applying for mem-bership in,do respectively designate and authorize said organization...to representme ... to negotiate and conclude agreements as to hours of labor, wages and otheremployment conditions......I conclude that Neprud must be counted as havingauthorized the Union to represent her, by applying for membership, which applicationhad not, as of August 12 or 14, been rejected.Accordingly,I find that on August 12and 14, 1963,the Union had been duly designated as their collective-bargaining repre-sentative by 9 of the 14 employees in the appropriate bargaining unit, and that theU In the Union'sbrief,Evelyn Fraser and Lorraine K Schmitz are included in a listof employees for the week ending August 15, 1963However, the Respondent'spayrollrecords show that Fraser was terminated on July 18, and that Schmitz was hired onAugust 15.I find that the following were in the unit on August 12 and 14: Doris Allen-fort, Joyce Bossio,Ben Brucker, Jr., Mabel Crosby, Ella Dewitt,Sandra Elliot,JacquelineHintz,Joan K. Johnson,Theressa Kurowskl,Jacqueline Neprud, Lena Peck, Colleen Pfahl,Echo Presky,and Oscar Riccius. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion was, therefore,the exclusive representative of the employees in the appropriateunit for the purposes of collective bargaining within the meaning of Section 9(a) ofthe Act.C. Conclusions as to the refusal to bargainIn its brief,the Respondent argues that the employees here involved"were newemployees of a new employer,not covered under a labor contract,and were entitledto an election in just the same manner as if Skaggs had started from `scratch' bybuilding a new building and hiring new employees off the street."Manifestly, adop-tion of this argument would have the effect of reversing well-established precedent,and I reject it.The Board has consistently held that where a purchaser continues itspredecessor'sbusiness from the same location, handling the same products, andemploying the predecessor's employees,the purchaser is a successor employer with aduty to recognize and bargain in good faith with the incumbent union.DowntownBakery Corp. Successor to Smayda's Home Bakery, Inc.,139 NLRB 1352;WithamBuick, Inc.,139 NLRB 1209;Quality Coal Corporation,et al.,139 NLRB492; F. G.McFarland and S. R. Hullinger,d/b/a McFarland&Hullinger,131 NLRB745; Cruse.Motors, Inc.,105 NLRB242; Southerland'sTennessee Company, Inc., et at.,102NLRB 1178.It is undisputed that the Respondent took over the NorthtownerRestaurant as a going concern with the same supervision and the same employees,and continued the same operations in the same manner. In short,the evidencedemonstrates that there was "continuity of the employing enterprise."SeeCruseMotors, Inc.,105 NLRB 242, 249. Upon these facts I conclude that Respondent is a.successor employer within the meaning of Board decisions and is thereby obligatedto recognize and bargain with the Union.In view of the fact that the Respondent is a successor employer in the sense that the"employing industry" remained the same, and that the Union did represent a majorityof the employees on the crucial dates, it would seem plain that the Respondent, byrejecting the Union's proposals for a contract on the ground that the Union could notachieve anything for the employees that they were not already getting from theRespondent,and by unilaterally changing the employees' health and welfare plan,increasing wages, and establishing a profit-sharing plan, refusing to bargain collectivelywith the Union, violated Section 8(a)(5) and(1)of the Act.However, theRespondent contends that it had a good-faith doubt as to the Union'smajority status.I find no merit in this contention.The record is clear that on August 12 and 14, theUnion sought recognition as the exclusive representative of the employees,and thaton those occasions District Manager Elwell did not raise any question as to theUnion's status as exclusive representative.His rejection of the Union's request tobargain was based solely on the ground-as he testified-that after having "reviewedthis contract. . .there was nothing" in the contract"that we as a company do notoffer our employees"and that he did not"think the Union has anything to offer thatwe don't...."A week after the last meeting with the representatives of the Union,'Elwell on August 21 wrote the Respondent's accounting office in Salt Lake City,statingthat he had had "a visit with Inland Employer Assoc. Mr. Mike O'Brien," that theRespondent did not "have a union contract,we are not bound by the Albertsonagreement,"and that the Respondent"will not be affiliated with the union...."Itwas not until the latter part of August or early in September that the Respondent, inAttorney O'Brien's telephone conversation with Mongelluzzo,firstquestioned theUnion's majority status and suggested that an election be held.This belated sugges-tion of a doubt as to majority,I find, coming as it did after District Manager Elwellhad unequivocally refused to deal with the Union as the representative of theemployees, was not advanced in good faith.Upon all the evidence,I find that theRespondent,by refusing on and after August 14,1963, to recognize and bargain withtheUnion,and by unilaterally changing the employees'health and welfare plan,increasing wages without discussion with the Union,and establishing an employeeprofit-sharing plan,thereby refused to bargain collectively with the Union in violationof Section 8(a) (5) and(1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring in connec-tion with the operations of the Respondent set forth in section I, above, have a close,intimate,and substantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructing commerce and thefree flow of commerce. PAYLESS DRUG STORES523V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices, I willrecommend that it cease and desist therefrom and take certain affirmative action toeffectuate the policies of the Act.It has been found that the Respondent has refused to bargain collectively with theUnion as the exclusive representative of the employees in the appropriate unit. I shalltherefore recommend that the Respondent, upon request, bargain collectively withthe Union as such representative, and, in the event that an understanding is reached,embody such understanding in a signed agreement.It will also be recommended that the Respondent cease and desist from refusing tobargain collectively with the Union, and that it cease and desist from interfering with,restraining, and coercing its employees in the exercise of organizational rights guaran-teed in Section 7 of the Act, by refusing to bargain collectively and by unilaterallygranting wage increases or by any like or related action.Upon the basis of the above findings of fact, and upon the entire record in the case,Imake the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Union is a labor organization within the meaning of Section 2(5) of the Act.3.All employees of Respondent's Northtowner Restaurant, excluding guards, pro-fessional employees, and supervisors as defined in the Act, constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Section 9(b) ofthe Act.4.gust 12, and at all timessincehas been, the exclusive representative of all employeesin the aforesaid appropriate unit for the purposes of collective bargaining within themeaning ofSection 9(a) of the Act.5.By refusing on August 12 and 14, 1963, and thereafter, to bargain collectivelywith the above-named Union, and by making unilateral changes in the health andwelfare plan, employee wages, and instituting a profit-sharing plan, the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8(a)(5) and (1) of the Act.6.The aforesaid labor practices are unfair labor practices affecting commercewithin the meaning of Section 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that the Respondent, Skaggs DrugCenters, Inc. d/b/a Payless Drug Stores (Northtowner Restaurant), Spokane, Wash-ington, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Hotel & Restaurant Employees LocalUnion No. 400, AFL-CIO, as the exclusive bargaining representative of its employeesin the following appropriate unit:All employees of the Respondent at its NorthtownerRestaurant, Spokane,Washington, excluding guards, professional employees, andsupervisors as defined in the Act.(b) Interfering with, restraining, or coercing its employees in the exercise of theright to bargain collectively through said Union, or any other labor organization oftheir own choosing, by refusing to bargain collectively, or by unilaterally changingwage rates, altering health and welfare coverage, inaugurating a profit-sharing plan,or by any like or related conduct.2.Take the following affirmative action necessary to effectuate the policies of theAct:(a)Upon request, bargain collectively with Hotel & Restaurant Employees LocalUnion No. 400, AFL-CIO, as the exclusive representative of employees within theappropriate unit described above, and, if an understanding is reached, embody suchunderstanding in a signed agreement.(b) Post at its premises in Spokane, Washington, copies of the attached noticemarked "Appendix." 7 Copies of said notice, to be furnished by the Regional Director7 In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order." 524DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor Region 19, shall, after being duly signed by a representative of the Respondent, beposted by the Respondent immediately upon receipt thereof, and be maintained fora period of 60 consecutive days thereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be takenby the Respondent to insure that said notices are not altered, defaced, or covered.by any other material.(c)Notify the Regional Director for Region 19, in writing, within 20 days from thedate of receipt of this Decision and Recommended Order, what steps the Respondenthas taken to comply herewith.88In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 19, in writing, within10 days from the date of this Order, what steps it has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL bargain collectively, upon request, with Hotel & RestaurantEmployees Local Union No. 400, AFL-CIO, as the exclusive representative ofallemployees of Northtowner Restaurant, excluding guards, professionalemployees, and supervisors as defined in the Act. If an understanding is reached,we will embody such understanding in a signed agreement.WE WILL NOT, by refusing to bargain collectively, by unilaterally changingbargainable terms or conditions of employment, or by any like or related action,interfere with, restrain, or coerce our employees in the exercise of their rights toself-organization, to form labor organizations, or to join or assist Hotel &Restaurant Employees Local Union No. 400, AFL-CIO, or any other labororganization, to bargain collectively through representatives of their own choos-ing, and to engage in concerted activities for the purposes of collective bargainingor other mutual aid or protection, or to refrain from any and all such activities,except to the extent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment, as authorizedin Section 8 (a) (3) of the National Labor Relations Act.All our employees are free to become, remain, or refrain from becoming membersof the above-named union or any other labor organization, except insofar as member-ship may be lawfully required pursuant to Section 8(a)(3) of the Act.SKAGGS DRUG CENTERS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 327 LoganBuilding, 500 Union Street, Seattle,Washington, Telephone No. Mutual 2-3300,Extension 553, if they have any question concerning this notice or compliance withits provisions.Tennessee Plastics, Inc.andLocalUnion 934, InternationalBrotherhood of ElectricalWorkers.CaseNo. 10-CA-5395.December 18, 1964DECISION AND ORDEROn April 8, 1964, Trial Examiner Wellington A. Gillis issued hisDecision in the above-entitled proceeding, finding that the Respond-150 NLRB No. 6.